PER CURIAM.
Charles Davis Burrell appeals from the district court’s order granting the Defendants’ motion to dismiss. Because there is neither diversity of citizenship nor a federal question involved in the suit, the district court properly dismissed for lack of subject matter jurisdiction. We, therefore, affirm. We dispense with oral argument, because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.